Citation Nr: 0508314	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  99-13 759	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
gunshot wound of the right lung.

2.  Entitlement to a rating in excess of 20 percent for the 
residuals of a gunshot wound of the dorsal spine, Muscle 
Group XX.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and the appellant's son


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from December 1942 to November 1945.  The 
evidence shows that he was a combat medic and that his awards 
and decorations included the Purple Heart Medal with one oak 
leaf cluster.

In August 2001, the veteran had a hearing before the 
undersigned Veterans Law Judge.

In November 2001, Board of Veterans' Appeals (Board) remanded 
the case for further development.  Following the requested 
development, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia, confirmed and 
continued its denial of entitlement to service connection for 
the residuals of a gunshot wound of the right lung.  The RO 
also confirmed and continued the 20 percent rating for the 
veteran's service-connected residuals of a shell fragment 
wound of the dorsal spine, Muscle Group XX.  Thereafter, the 
case was returned to the Board for further appellate action.

In March 2005, the undersigned Veterans Law Judge granted the 
veteran's motion to have his case advanced on the Board's 
docket.


FINDINGS OF FACT

1.  The veteran's right lung disability, primarily diagnosed 
as emphysema and chronic obstructive pulmonary disease 
(COPD), was first manifested many years after service; and it 
has not been established that it is result of any event in 
service, including the claimed gunshot wound of the right 
lung.
2.  The service-connected residuals of a gunshot wound of the 
dorsal spine, Muscle Group XX, manifested primarily by 
complaints of intermittent muscle spasms, depressed and 
adherent scars, and a loss of underlying tissue, are 
productive of no more than moderately severe impairment.

3.  A painful and tender scar is a separate manifestation of 
the veteran's service-connected residuals of a gunshot wound 
of the dorsal spine.


CONCLUSIONS OF LAW

1.  The claimed right lung disability is not the result of 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2004).

2.  The criteria for a rating in excess of 20 percent for the 
service-connected residuals of a gunshot wound of the dorsal 
spine, Muscle Group XX, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.7, 4.10, 4.40-4.42, 4.45, 4.56, 4.73, Diagnostic Code 
(DC) 5320(2004).

3.  The criteria for a separate 10 percent rating for a scar 
resulting from the veteran's gunshot wound of the dorsal 
spine have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 
4.7, 4.25(b), 4.40-4.42, 4.45, 4.56, 4.118, DC 7804 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to consideration of the merits of the veteran's claims, 
the Board must ensure that the VA has met its statutory duty 
to assist the veteran in the development of those claims.



I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  That law redefined the obligations 
of the VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A.  

In particular, the VA had to ensure that the veteran has been 
notified of the following:  (1) the information and evidence 
not of record that is necessary to substantiate each of his 
specific claims; (2) the information and evidence that VA 
will seek to provide; (3) the information and evidence that 
the veteran is expected to provide; and (4) the need to 
furnish the VA any evidence in his possession that pertains 
to any of his claims, i.e., something to the effect that he 
should give the VA everything he has pertaining to his 
claims.  The VCAA also eliminated the concept of a well- 
grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims  (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that the VA cannot assist 
in the development of a claim that is not well grounded.  
38 U.S.C.A. § 5107.  

In August 2001, the VA published final rules implementing the 
VCAA.  66 Fed. Reg. 45620 (August 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a) 
(2004).  

By virtue of information contained in a letter, dated in 
August 2002, the RO informed the veteran and his 
representative of the information and evidence needed to 
substantiate and complete a claim for VA benefits.  

The RO noted that in order to establish service connection 
for a particular disability, the evidence had to show the 
following:  1) that the veteran had had an injury in military 
service or that he had a disease that began in or was made 
worse by military service; or that there was an event in 
service which caused injury or disease; 2) that the veteran 
had current physical or mental disability; and 3) that there 
was a relationship between the current disability and an 
injury, disease, or event in service.  

The RO told the veteran that he had to respond in a timely 
manner to its requests for specific information and that he 
had to give it enough information about his records so that 
it could obtain them from the person or agency that had them.  
The RO informed the veteran that he needed to complete the 
enclosed release of information forms (VA Form 21-4142) for 
any treatment received for either his service-connected 
residuals of a gunshot wound of the dorsal spine or for his 
claimed right lung disability.  He was told to provide the 
full mailing address for each doctor and/or hospital where he 
was treated.  He was also told to inform the VA of any 
addition location or records of treatment during service for 
the foregoing conditions, so that the RO could request a 
search for the relevant service medical records.  

The RO noted that it had received the following evidence in 
conjunction with the veteran's claim:

?	The transcript of his hearing held 
in August 2001; 
?	His service medical records; 
?	Outpatient treatment records, dated 
in July and August 1999; 
?	The Board decision, dated in 
November 2001; and
?	Copies of medical records from 
Greenbrier Physicians, Inc., dated 
in September 1999.


The RO informed the veteran that after all of the evidence 
was received, he would be scheduled for a VA examination.  He 
was advised that the failure to report for such an 
examination could have adverse consequences on his claim.  
38 C.F.R. § 3.655.  

The RO then requested that the veteran inform it if there was 
an other evidence or information that he wanted it to try and 
get for him.

The VA told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
The VA also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  
A courtesy copy of the letter was sent to the veteran's 
representative.

In addition to the letter, dated in August 2002, the veteran 
was issued Statements of the Case (SOC's) in June 1999 and 
August 2000 and a Supplemental Statement of the Case (SSOC) 
in May 2004.  He was also provided with a copy of the Board's 
November 2001 remand.  Such documents further notified the 
veteran and his representative of the evidence necessary to 
substantiate his claim of entitlement to service connection 
for the residuals of a gunshot wound of the right lung and 
his claim for an increased rating for his service-connected 
residuals of a gunshot wound of the dorsal spine.  Indeed, 
the SSOC set forth the relevant text of 38 C.F.R. § 3.159.  
The SOC's and the SSOC also identified the evidence that had 
been received by the RO.  

In addition to the evidence noted in the RO's August 2002 
letter, the following evidence has been associated with the 
veteran's claims folder:  his service separation papers; 
records from the Surgeon General's Office, Department of the 
Army; a January 1946 report from L. W., M.D.; the reports of 
examinations performed by the VA in October 1946, March 1951, 
September 1953, August 1955, April 1960, December 1980, 
February 1982, March 1998, February 1999, January 2003, March 
2003, and February 2004; a March 1947 report from C. C. J., 
M.D.; the transcript of a hearing held at the RO in November 
1955; a report, dated in January 1960, from A. W., M.D.;  a 
report and chest X-rays, dated in January and February 1960 
from H. S. H., M.D.; a February 1980 report from J. E. S., 
M.D.; the transcript of a January 1999 hearing held at the RO 
before a Decision Review Officer; records reflecting the 
veteran's treatment from February 2000 to February 2004 at 
the VA Medical Center (MC) in Beckley, West Virginia; and the 
transcript of the August 2001 hearing held at the RO before 
the undersigned Veterans Law Judge.  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of 
evidence to support his claims.  It appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  In this regard, he has 
not identified any further outstanding evidence (that has not 
been sought by the VA), which could be used to support the 
issues of entitlement to service connection for the residuals 
of a gunshot wound of the right lung and entitlement to an 
increased rating for his service-connected residuals of a 
gunshot wound of the dorsal spine.  As such, there is no 
reasonable possibility that further development would lead to 
any additional relevant evidence with respect to those issues 
or be helpful in light of the current record.  Therefore, 
further development is unnecessary in order to meet the VA's 
statutory duty to assist the veteran in the development of 
his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

In light of the foregoing, there is no prejudice to the 
veteran due to a failure to assist him in the development of 
his claims.  Therefore, the Board will proceed to the merits 
of the appeal.  

II.  The Facts and Analysis

The veteran's service medical records show that in January 
1945, he sustained a through and through gunshot wound of the 
posterior chest wall.  The point of entrance was in the right 
scapular region and the point of exit was near the 9th 
thoracic vertebrae.  The wound was described as severe, and 
there was considerable damage near the vertebral column.  The 
veteran also experienced hemoptysis.  The wound was debrided; 
and though a search was made during surgery, no foreign body 
was found.  After approximately 12 weeks of hospitalization, 
the veteran was returned to duty.

During a VA examination later in January 1946, there was a 
scar measuring 2 inches in diameter over his right scapula 
and a scar measuring 6 inches long by 2 inches wide over the 
low dorsal spine.  The examiner reported that they were not 
disabling.  The examiner also reported that the veteran's 
respiratory system was normal.  It was noted that in March 
1946, the veteran had returned to work as truck driver.  

In January 1946, L. W., M.D., reported that the veteran had 
two large scars over his right shoulder and back, about 6 or 
8 centimeters (cm) in diameter; with moderate tenderness over 
the median scar, more marked upon deep pressure.  The veteran 
also had a moderate degree of pain upon flexion or torsion of 
the vertebrae.  Dr. W. reported that he had seen the veteran 
several times, both before and after service, and felt sure 
that the veteran was not malingering.  He also felt that the 
20 percent disability rating which the veteran was receiving 
for his wound was entirely inadequate.

In March 1947, following an examination by C. C. J., M.D., 
the diagnosis was old gunshot wound of the back and left 
chest, causing disturbance of muscle function and pain on 
exertion.  Dr. J. stated that the veteran disability rating 
should be continued.

During a VA examination in March 1951, the veteran reported a 
6 month history of increasing pain associated with the 
residuals of the gunshot wound of his back.  There were two 
well-healed scars on the veteran's back - one over the mid-
spine, in the region of the 6th dorsal vertebra and one over 
the left scapula.  They were moderately adherent but movable 
and non-tender; and there was no adjacent areas of infection.  
X-rays of the chest were normal and showed no evidence of a 
foreign body.  The diagnosis was healed gunshot wound of the 
back.  The examiner stated that hospitalization was not 
necessary and that no surgical treatment was advisable.

During the VA examination in September 1953, an inspection 
revealed no definite limitation of motion over either lung.  
The circumference of the veteran's chest measured 371/2 inches 
on expiration and 40 inches on inspiration.  The percussion 
note was resonant over both lungs, and auscultation revealed 
no persistent rales heard over either lung.  Again, X-rays of 
the chest were normal.

A.  The Right Lung

The veteran states that in addition to the damage to Muscle 
Group XX, the gunshot wound of his dorsal spine damaged his 
right lung.  Therefore, he maintains that service connection 
for the residuals of his lung damage is warranted.  

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  When the 
disease identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may, 
however, be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The veteran contends that the hemoptysis reported at the time 
of his gunshot wound in service was evidence of damage to his 
lungs.  Although records and reports from Rainelle Medical 
Center, dated in July and August 1999; Greenbrier Physicians, 
Inc., dated in September 1999; and from the VA, dated March 
2003, suggest that the veteran had a lung injury as the 
result of the gunshot wound of the dorsal spine, the 
preponderance of the evidence shows otherwise.  Indeed, the 
examiners who performed the evaluations for Rainelle Medical 
Center and for Greenbrier Physicians, Inc. found no definite 
evidence of lung injury, such as parenchymal scarring.  
Moreover, the examiners who performed those studies did not 
have the claims folder available for review, instead relying 
on the history reported by the veteran.  A bare transcription 
of a lay history is not transformed into competent medical 
evidence, however, merely because the transcriber happens to 
be a medical professional.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  

In January 2003, the veteran was examined by the VA to assess 
the nature and extent of his scars and any respiratory 
problems.  In March 2003, those examiners wrote addenda to 
the reports of their examinations.  Although the VA examiner 
who evaluated the veteran's scars stated that the veteran had 
a probable lung injury as the result of a gunshot wound in 
service, that conclusion was based primarily on his 
observation of the scar.  He cited no other evidence, 
including radiographic studies, to support his conclusion.  
Moreover, the VA examiner who had performed the respiratory 
examination found no apparent injury to the lungs.  That 
conclusion conforms to the evidence reviewed in the claims 
folder and tends to give such conclusion greater probative 
value.  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence shows that the veteran's 
gunshot wound of the dorsal spine in service did not cause an 
injury to his lungs.  Thus, he does not meet the criteria 
that the claimed injury actually happened in service.  

However, even if the Board found that the veteran had 
sustained a lung injury as the result of the gunshot wound of 
the dorsal spine in service, the evidence does not show a 
relationship between that injury and any current lung 
disorder.  Such disorder, diagnosed primarily as emphysema 
and COPD was first shown on X-rays taken in 1999.  
Nevertheless in January 2003, the veteran was examined by the 
VA to determine the etiology of his respiratory problems.  
Although X-rays of the chest confirmed the presence of COPD, 
the examiner found no evidence to relate the emphysema to the 
gunshot wound of the back.  Therefore, even if the veteran's 
lung was injured in service, the preponderance of the 
competent evidence is against a finding of a nexus between 
the gunshot wound in service and his current respiratory 
disorder.

Absent competent evidence of a lung injury in service or of a 
nexus between the current lung disability and service, 
service connection is not warranted.  In arriving at this 
decision, the Board has considered the veteran's reports of a 
relationship between the gunshot wound of the dorsal spine 
and his current respiratory disorder.  The Board does not 
doubt his sincerity; however, as a layman, he is only 
competent to report evidence which is capable of lay 
observation.  He is not qualified to render opinions which 
require medical expertise, such as the diagnosis or cause of 
a particular disability.  38 C.F.R. § 3.159(a)(2); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, 
without more, his opinion cannot be considered competent 
evidence of service connection.  

B.  The Dorsal Spine

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. 1155; 38 C.F.R. Part 4 (2003).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected disability.  Where, as here, 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
(current rating period) level of disability is of primary 
concern.  Although the recorded history of a disability is 
for consideration in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's residuals of a gunshot wound of the dorsal 
(thoracic) spine, Muscle Group XX, are rated in accordance 
with 38 C.F.R. § 4.73, DC 5320.  That DC is applicable to the 
spinal muscles:  Sacrospinalis (erector spinae) and its 
prolongations in the thoracic and cervical regions.  Their 
function is the postural control of the body and extension 
and lateral movement of the spine.  A 20 percent rating is 
warranted for moderately severe impairment or the cervical 
and thoracic regions, while a 40 percent rating is warranted 
for severe impairment.

In evaluating muscle injuries from gunshot wounds or other 
trauma consideration is given to the history and complaints 
associated with the particular injury, as well as the current 
objective findings.  38 C.F.R. § 4.56.  Such factors, 
however, are only guidelines which are to be considered with 
all evidence in the individual case. Robertson v. Brown, 5 
Vet. App. 70 (1993).  For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  38 
C.F.R. § 4.56(c). 

The provisions of 38 C.F.R. 4.56 also provide guidance in 
classifying muscle injuries as slight, moderate, moderately 
severe, or severe.  The various levels are determined by 
evaluating the type of injury; the history and complaint 
associated with the injury; and the objective findings.  

Moderately-severe disability of the muscles is caused by a 
through and through or deep penetrating wound by a small 
high-velocity missile or large low-velocity missile, with 
resultant debridement, prolonged infection, or sloughing of 
soft parts, and intermuscular scarring.  History and 
complaints are demonstrated by service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of the wound; a record of consistent complaint 
of cardinal signs and symptoms of muscle disability; and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings include entrance and, if 
present, exit scars indicating the track of the missile 
through one or more muscle groups and indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with the sound side 
demonstrate positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3). 

Severe muscle disability results from a through and through 
or deep penetrating wound due to a high-velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding, and scarring.  In such cases, the 
history of the injury is substantiated by service department 
records or other evidence showing hospitalization for a 
prolonged period for treatment of wound and a record of 
consistent complaints of the cardinal signs and symptoms of 
muscle disability, worse than those shown for moderately 
severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings include ragged, depressed, and adherent scars 
indicating wide damage to the muscle groups in the missile 
track.  Palpation shows loss of deep fascia or muscle 
substance or soft flabby muscles in the wound area.  The 
muscles may swell and harden abnormally in contraction.  
Tests of strength, endurance, or coordinated movements, 
compared with the corresponding muscles of the uninjured 
side, indicate severe impairment of function.  

Other signs of severe muscle disability, if present, are x- 
ray evidence of minute, multiple, scattered foreign bodies, 
adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum, or vertebrae, with epithelial sealing over the 
bone rather than true skin covering an area where bone is 
normally protected by muscle.  Severe muscle disability may 
also be shown by diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests, visible or 
measurable atrophy, adaptive contraction of an opposing group 
of muscles, atrophy of muscle groups not in the track of the 
missile, or induration or atrophy of an entire muscle 
following simple piercing by a projectile.  38 C.F.R. § 
4.56(d)(4).

Recent evidence show that the veteran continues to report 
problems with the residuals of the gunshot wound of his 
dorsal spine.  Such evidence includes reports of 
examinations, performed by the VA in March 1998, February 
1999, and January 2003 (with addenda, dated in March 2003); 
records from Rainelle Medical Center reflecting the veteran's 
treatment in July and August 1999; records from Greenbrier 
Physicians, Inc., reflecting the veteran's treatment in 
September 1999; and records reflecting the veteran's 
treatment at the VA from February 2000 through February 2004.  

Those records and reports show that the veteran sustained a 
through and through wound of the dorsal spine which was made 
by a high velocity projectile.  The projectile cut a rather 
lengthy path through his back, and the wound required 
debridement and several months of hospitalization.  Despite 
the severe nature of the initial wound, more recent evidence 
suggests that it healed well.  Although the resulting scar of 
the dorsal spine is now depressed and adherent with 
associated tissue loss and muscle spasms, the record is 
essentially negative for any of the cardinal signs and 
symptoms of muscle disability:  loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  Moreover, there is 
no evidence of atrophy or impaired sensation or reflexes, nor 
is there any evidence of infection, heat, or discoloration.  
Indeed, there is simply no competent evidence showing that 
the level of impairment of Muscle Group XX is any more than 
moderately severe in nature.  Accordingly, there is no basis 
for a rating in excess of 20 percent for the residuals of a 
gunshot wound of the dorsal spine under 38 C.F.R. § 4.73, DC 
5320.  
Although an increased rating is not warranted under 38 C.F.R. 
§ 4.73, DC 5320, the Board notes that the service-connected 
residuals of the gunshot wound of the dorsal spine also 
include scars.  Though currently rated as part and parcel of 
the 20 percent rating, VA regulations state that separate 
disabilities arising from a single disease entity are to be 
rated separately.  38 C.F.R. § 4.25(b); Esteban v. Brown, 6 
Vet. App. 259, 261 (1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  In 
this regard, the United States Court of Veterans Appeals 
(Court) has stated that the veteran can receive separate 
disability ratings for scars, as well as the underlying 
disability, unless the conditions constitute the "same 
disability" or the "same manifestation" under 38 C.F.R. § 
4.14 (2002).  Esteban, 6 Vet. App. at 261-262; see also, 
VAOPGCPREC 23-97.  

When the veteran's claim was received in February 1998, VA 
regulations provided a 10 percent rating for superficial 
scars which were tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, DC 7804 (1997).  Then, as 
now, 38 C.F.R. § 4.56 did not contain any provision regarding 
the painfulness of a scar as a component of a muscle 
disability.  Therefore, the symptomatology used to rate a 
superficial and painful scar was not duplicative of" or 
"overlapping with" the muscle-injury evaluation criterion 
that is contained in 38 C.F.R. § 4.56.  Esteban.  Thus, the 
fact that the veteran was rated for his muscle injury under 
38 C.F.R. § 4.56, did not necessarily preclude a separate 
scar rating under 38 C.F.R. § 4.118, DC 7804.  (Note:  Recent 
regulatory changes preclude separate ratings for muscle 
damage and for a deep scar as are present in the veteran's 
case.  67 Fed. Reg. 49590-49599 (July 31, 2002) (effective 
August 30, 2002, and codified as amended at 38 C.F.R. § 4.118 
(2004)); see Jones v. Principi, 18 Vet. App. 248 (2004).  
Because those changes effectively extinguished the veteran's 
right to benefits, the Board will apply the regulations in 
effect prior to the changes.  SeeKuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.) 

In this case, the report of the January 2003 VA examination 
of the veteran's scars shows that the right paraspinous area 
is tender.  The report of the March 1998 examination of the 
veteran's muscles shows, however, that the scar on his dorsal 
spine is not tender.  Otherwise, the evidence is silent as to 
whether the veteran experiences any pain associated with that 
scar.  

Where there is an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove a particular point, such as the degree of 
disability, all reasonable doubt is resolved in favor of the 
veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Therefore, the Board concludes that the scar on the veteran's 
dorsal spine is painful and tender.  Such tenderness 
constitutes a manifestation separate from the other residuals 
of the gunshot wound, i.e., adherence, loss of tissue, and 
muscle spasms.  As such, the veteran is entitled to a 
separate 10 percent rating for the scar resulting from his 
gunshot wound of the dorsal spine.  To that extent, the 
appeal is granted.  

In arriving at this decision, the Board has also considered 
the possibility of referring this case to the Director of the 
VA Compensation and Pension Service for possible approval of 
an extraschedular rating for the veteran's service-connected 
residuals of a gunshot wound of the dorsal spine.  However, 
the evidence does not show such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards in rating any of those 
disabilities.  38 C.F.R. § 3.321(b)(1) (2004).  Rather, the 
record shows that the manifestations of that disability are 
those contemplated by the regular schedular standards.  It 
must be emphasized that the disability ratings are not job 
specific.  They represent as far as can practicably be 
determined the average impairment in earning capacity as a 
result of diseases or injuries encountered incident to 
military service and their residual conditions in civilian 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations of illnesses proportionate 
to the severity of the several grades of disability.  
38 C.F.R. § 4.1.  Absent competent evidence to the contrary, 
the Board finds no reason for further action under 38 C.F.R. 
§ 3.321(b)(1). 




ORDER

Entitlement to service connection for the residuals of a 
gunshot wound of the right lung is denied.

Entitlement to a rating in excess of 20 percent for the 
residuals of a gunshot wound of the dorsal spine, Muscle 
Group XX is denied.

Entitlement to a separate 10 percent rating for the scar on 
the veteran's dorsal spine is granted.



	                        
____________________________________________
	G. H. SHUFLET
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


